SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                    State v. Gary Lunsford (075691) (A-61-14)

Argued February 29, 2016 – Decided August 1, 2016

RABNER, C.J., writing for a majority of the Court.

         In this appeal, the Court addresses the standard that should apply when the State seeks telephone billing
records in connection with a criminal investigation.

         The police arrested defendant Gary Lunsford after they executed a search warrant at his home based on
suspected criminal activity involving transactions in controlled dangerous substances (CDS). As part of its
continuing investigation, the Monmouth County Grand Jury issued a subpoena duces tecum to a wireless telephone
service provider requesting subscriber information associated with defendant’s cell phone number, which was the
contact for the controlled drug buys that led to defendant’s arrest. The subpoena sought customer and billing
records, as well as call-detail records, which identify the phone numbers of all incoming and outgoing calls as well
as the date, time, and duration of those calls (collectively “telephone billing records” or “telephone toll records”).

           Defendant filed a motion to quash, which the trial court granted, stating that, under State v. Hunt, 91 N.J.
338 (1982), a communications data warrant (CDW), which is the equivalent of a search warrant, is needed to obtain
telephone billing records. The Attorney General, who superseded the Monmouth County Prosecutor’s Office to
litigate the constitutional question raised by the trial court’s decision, sought leave to appeal, which the Appellate
Division denied. The Court granted leave to appeal. 223 N.J. 159 (2015).

HELD: As a long-standing feature of New Jersey law, telephone billing records are entitled to protection from
government access under the State Constitution. Because they reveal details of one’s private affairs that are similar
to what bank and credit card records disclose, these areas of information should receive the same level of
constitutional protection and be available based on a showing of relevance. Direct judicial oversight of the process
is required to guard against the possibility of abuse, and in order to obtain a court order requiring production of
telephone billing records, the State must present specific and articulable facts to demonstrate that the records are
relevant and material to an ongoing criminal investigation.

1. In a series of decisions, the Court has recognized a constitutionally protected right to privacy in various types of
personal information. In doing so, the Court has parted company with federal law and relied on the State
Constitution. Early case law gave little attention to the question of the appropriate level of protection to safeguard
an individual’s privacy interest. Later decisions addressed the issue by balancing individual privacy rights with
society’s interest in investigating and halting criminal activity. The Court examines these cases in order to reconcile
the tensions that have developed over time in this area of law. (pp. 9-10)

2. In State v. Hunt, the Court held that defendant had a protectable privacy interest in telephone billing records
under the State Constitution, and thereby departed from federal law, which did not recognize a privacy interest in
such information. Although the Court did not address the specific procedure required for the State to obtain the
information, the Court stated that judicial sanction or a judicial proceeding is necessary. After the decision in Hunt,
the Attorney General consistently sought a warrant in order to obtain telephone billing records. Years later, the
Court extended the State constitutional protections to billing records for a hotel-room phone, and determined that
such records are subject to seizure only on a showing of probable cause and the issuance of a warrant. (pp. 10-16)

3. The Court has also recognized a protectable privacy interest in other information. More particularly, the Court
has held that account holders have a reasonable expectation of privacy in their bank and credit card records. The
Court rejected the position that a showing of probable cause and a search warrant are necessary to obtain these
records, and held that a grand jury subpoena, based on a relevancy standard, is sufficient to protect an individual’s
privacy interest in view of law enforcement’s legitimate investigatory needs. Similarly, the Court has held that a
grand jury subpoena sufficiently protects the privacy interest in utility records and the subscriber information that
individuals supply to an internet service provider. However, in State v. Earls, 214 N.J. 564 (2013), the Court
returned to the question of privacy in the context of cell-phone location information. There, the Court held that
tracking one’s location through a cell phone is a more intrusive and revealing invasion into an individual’s privacy,
and therefore requires that police obtain a warrant based on a showing of probable cause to acquire cell-phone
location information. (pp. 16-26)

4. Telephone billing records reveal information about the account holder even though they do not disclose the
contents of any communications. Bank account records and credit card statements disclose actual content. All of
these records can reveal comparable information, and create similar expectations of privacy. However, the courts
have afforded different levels of protection when production of the information is sought. Bank records can be
obtained through a grand jury subpoena, upon a finding that the records are relevant. To obtain telephone billing
records, the law requires that law enforcement meet a higher threshold and demonstrate probable cause, even though
bank records arguably reveal more information than telephone billing records. To address these inconsistent
standards, the Court must reconcile an individual’s privacy concerns with valid law enforcement aims, including the
practical impact of requiring a search warrant based on probable cause. (pp. 26-29)

5. A requirement that the State demonstrate that telephone billing records are relevant to an ongoing criminal
investigation in order to obtain the records protects individual privacy rights at stake, and recognizes society’s
legitimate interest in investigating criminal activities. To require a showing of probable cause would be contrary to
both the traditional authority of the grand jury and society’s legitimate interest in having officials promptly
investigate and interrupt criminal activity. The Legislature previously unanimously amended N.J.S.A. 2A:156A-
29(e) of the New Jersey Wiretapping and Electronic Surveillance Control Act (Wiretap Act) to require service
providers to disclose telephone records to law enforcement in response to a grand jury subpoena, which requires
only a showing that the documents are relevant to the investigation. Because the amendment conflicts with the
standard set forth in Hunt and other case law, it has not been followed. However, the amendment reflects the
Legislature’s view of the protection that a reasonable expectation of privacy requires in this area and is entitled to
respectful consideration. Still, the judicial branch has the obligation and the ultimate responsibility to interpret the
meaning of the Constitution and the protections it requires. In the end, the Court is guided by the language and
history of the New Jersey Constitution. (pp. 29-34)

6. To obtain telephone billing or toll records, the State must apply for a court order under N.J.S.A. 2A:156A-29(e)
of the Wiretap Act. As the statute requires, the State must demonstrate specific and articulable facts showing that
there are reasonable grounds to believe that the records sought are relevant and material to an ongoing criminal
investigation. The requested records must cover a finite period of time which does not extend beyond the date of the
order. Judicial review of such ex parte applications will guard against abuse and root out bulk requests for
information that are not connected to a criminal investigation. In this matter, the Court affirms the trial court’s
decision to quash the grand jury subpoena for telephone billing records, and notes that the State may apply for a
court order to obtain those records in this case, consistent with the principles discussed in this opinion. (pp. 36-37)

         The judgment of the trial court is AFFIRMED.

         JUSTICE LaVECCHIA, CONCURRING IN PART and DISSENTING IN PART, joined by JUDGE
CUFF (temporarily assigned), concurs in the judgment to the extent that it affirms the trial court’s decision to
quash the grand jury subpoena for telephone billing records. Justice LaVecchia dissents from the portion of the
judgment that permits the State to apply for a court order to obtain those records based on the new procedures that
the Court outlines in its opinion. Justice LaVecchia expresses the view that State v. Hunt established a warrant
requirement for police access to telephone billing records, and that precedent should control this case under a
consistent line of cases addressing access by law enforcement to private telephone records.

      JUSTICES PATTERSON, FERNANDEZ-VINA and SOLOMON join in CHIEF JUSTICE
RABNER’s opinion. JUSTICE LaVECCHIA filed a separate, concurring and dissenting opinion in which
JUDGE CUFF (temporarily assigned) joins. JUSTICE ALBIN did not participate.



                                                           2
                                     SUPREME COURT OF NEW JERSEY
                                       A-61 September Term 2014
                                                075691

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

         v.

GARY LUNSFORD,

    Defendant-Respondent.


         Argued February 29, 2016 – Decided August 1, 2016

         On appeal from the Superior Court, Appellate
         Division.

         Ronald Susswein, Assistant Attorney General,
         argued the cause for appellant (John J.
         Hoffman, Acting Attorney General of New
         Jersey, attorney; Mr. Susswein, Claudia Joy
         Demitro, Ian C. Kennedy, and Jane C.
         Schuster, Deputy Attorneys General, of
         counsel and on the briefs).

         Dean I. Schneider argued the cause for
         respondent (Schneider Freiberger,
         attorneys).

         Kevin H. Marino argued the cause for amicus
         curiae Association of Criminal Defense
         Lawyers of New Jersey (Marino, Tortorella &
         Boyle, attorneys; Mr. Marino, John D.
         Tortorella, and Erez J. Davy, on the brief).

         Frank L. Corrado argued the cause for amici
         curiae American Civil Liberties Union of New
         Jersey, Brennan Center for Justice, Electronic
         Frontier Foundation and Office of the Public
         Defender (Edward L. Barocas, Legal Director,
         attorney; Mr. Corrado, Alexander R. Shalom,
         Rubin M. Sinins, and Annabelle M. Steinhacker,
         on the brief).

                               1
    CHIEF JUSTICE RABNER delivered the opinion of the Court.

    For more than three decades, this Court has departed from

federal law and recognized that, under the New Jersey

Constitution, individuals have a reasonable expectation of

privacy in information they provide to phone companies, banks,

and Internet service providers in order to use commercial

services.   The Court has consistently applied that principle to

protect personal information from unrestricted government

access.   No party in this appeal seeks to disturb that precept,

which is a bedrock feature of New Jersey law.

    As a general rule, the greater the degree of intrusion into

one’s private matters by the government, the greater the level

of protection that should apply.       This appeal asks the Court to

revisit the standard that should apply to telephone billing

records sought in connection with a criminal investigation.         The

appeal also highlights inconsistencies in New Jersey’s case law

on privacy which have developed over time.

    Telephone billing records, bank and credit card records,

and Internet subscriber information can all reveal intimate

details about a person’s life.     The level of detail disclosed

across all of those areas is relatively similar.       Yet our case

law has set different standards that law enforcement officers

must meet to obtain information from those sources.       Earlier


                                   2
decisions, with little analysis, required officials to seek a

search warrant supported by probable cause to get access to

telephone billing records; among other things, those records

disclose the telephone numbers dialed to and from a particular

phone but not the content of any conversations.    To get access

to bank records, though, which reveal the actual content of

transactions, officials need only use a grand jury subpoena.       A

subpoena can be used if the documents are relevant to an ongoing

criminal investigation, a lower threshold than probable cause.

    When the Court’s decisions in the area of privacy rights

are read together, they reveal internal inconsistencies.    We now

attempt to resolve that tension in the law.   Because telephone

billing records reveal details of one’s private affairs that are

similar to what bank and credit card records disclose, we

conclude that both areas of information should receive the same

level of constitutional protection and be available if they are

relevant to an ongoing criminal investigation.    More intrusive

records, like cell-phone location information, are entitled to

greater protection and continue to require a search warrant.

    To guard against the possibility of abuse in this sensitive

area, however, we retain direct judicial oversight of the

process and require the State to obtain a court order before it

can ask a service provider to turn over telephone billing

records.   A judge may enter an order if law enforcement

                                 3
officials offer specific and articulable facts to demonstrate

that telephone billing records are relevant and material to an

ongoing criminal investigation.       See N.J.S.A. 2A:156A-29(e).    We

believe that this approach not only resolves the tension in

existing case law, but also strikes an appropriate balance

between legitimate privacy rights of individuals and society’s

valid interest in investigating and preventing crime.

    We therefore agree with the trial court’s decision to quash

the grand jury subpoena the State served in this case, and

direct that the State may apply for a court order to obtain the

telephone billing records it seeks.

                                  I.

    The police arrested defendant Gary Lunsford after they

executed a search warrant at his home on May 15, 2014.      As part

of a continuing investigation, the Monmouth County Grand Jury

issued a subpoena duces tecum on June 19, 2014 to Cellco

Partnership, doing business as Verizon Wireless.      The subpoena

required Verizon to produce telephone records and global

positioning system (GPS) data associated with defendant’s cell-

phone number; the number was the contact for controlled drug

buys that provided the basis for the search warrant.

    Six weeks later, the grand jury recalled the subpoena and

issued a new one that omitted the request for GPS data -- to

comply with State v. Earls, 214 N.J. 564 (2013), which requires

                                  4
a search warrant for cell-phone location information.     The new

subpoena sought subscriber information for the cell phone,

namely, billing and customer records, as well as call-detail

records for the two weeks leading up to defendant’s arrest.

Call-detail information includes the phone numbers dialed out

from defendant’s cell phone, the phone numbers dialed in to that

phone, and the date, time, and duration of those calls.    That

information is often referred to as “telephone billing records”

or “telephone toll records.”

    The State alerted defense counsel that it was seeking

telephone billing records to give defendant the opportunity to

move to quash the subpoena.    Defendant filed a motion to quash,

and the trial court granted the motion on January 16, 2015.       In

a written opinion, the trial court explained that under State v.

Hunt, 91 N.J. 338 (1982), a communications data warrant, the

equivalent of a search warrant, is needed to obtain telephone

toll records.

    The Attorney General, who superseded the Monmouth County

Prosecutor’s Office to litigate the constitutional question this

case raises, sought leave to appeal.   The Appellate Division

denied the request.   The State then filed a motion for leave to

appeal with this Court, which we granted.   223 N.J. 159 (2015).




                                 5
                                  II.

    The Attorney General does not dispute that telephone

billing records are entitled to protection under the State

Constitution.    He argues instead that a grand jury subpoena,

based on a relevancy standard rather than probable cause, is

sufficient to safeguard the privacy rights at stake.

    For support, the Attorney General traces the evolution of

privacy rights under the State Constitution from Hunt, which

addressed telephone billing records, to the present.     He asserts

that although Hunt found that customers enjoy a reasonable

expectation of privacy in telephone billing records, the opinion

did not address whether a grand jury subpoena would adequately

protect that right.     By contrast, the Attorney General contends,

more recent case law relating to the privacy rights in bank

records, State v. McAllister, 184 N.J. 17 (2005), Internet

subscriber information, State v. Reid, 194 N.J. 386 (2008), and

cell-phone location information, Earls, supra, 214 N.J. 564,

“strongly suggest . . . that a grand jury subpoena is all that

is needed.”     According to the Attorney General, bank and

Internet subscriber records can reveal intimate details about a

customer’s private life that compare to the level of information

disclosed in telephone billing records; as a result, those areas

should be treated similarly under the law.    The Attorney



                                   6
General, therefore, argues that this Court should reconcile Hunt

with its more recent opinions.

    The Attorney General contends that the grand jury subpoena

process works well to protect State constitutional privacy

rights, that the law in other jurisdictions does not support

sustaining a warrant requirement, and that the legitimate needs

of law enforcement offer further support for the use of grand

jury subpoenas to obtain telephone billing records.   In

particular, the Attorney General notes that a probable cause

standard delays prosecutors from gathering toll records at an

early stage in a criminal investigation and, as a result,

lengthens the amount of time needed to conduct criminal

investigations.

    Defendant argues that Hunt not only found a reasonable

expectation of privacy under the State Constitution in telephone

billing records but that it also imposed a warrant requirement

for the police to obtain those records.   Because call-detail

records can “paint a picture” of defendant’s private life, he

maintains that Hunt was correctly decided and should not be

overturned.   Defendant adds that the Attorney General has not

presented any special justification to overturn Hunt.

    Defendant also argues that the grand jury subpoena process,

guided by a relevancy standard with no judicial oversight, does

not adequately protect a citizen’s privacy rights.    Defendant

                                 7
claims that a warrant requirement is the only way to guarantee

the needed level of protection.

    We granted amicus curiae status to (1) the American Civil

Liberties Union of New Jersey, the Brennan Center for Justice,

the Electronic Frontier Foundation, and the Office of the Public

Defender (collectively, the ACLU), which submitted a joint

brief, and (2) the Association of Criminal Defense Lawyers of

New Jersey (ACDL).

    Amici expand upon the arguments defendant raises.      They

contend that Hunt expressly and correctly imposed a warrant

requirement and should not be overturned.   The ACLU argues that

telephone billing records, particularly when collected in bulk,

can reveal intimate private information that only a warrant can

adequately protect.   The ACDL, likewise, highlights the

expansive range of information that call-detail records can

reveal.   The ACDL also stresses that telephone billing records

are quite revealing in the aggregate and pose particular

concerns for whistleblowers, journalists, people who seek

confidential advice on health issues, and others.

    In addition, amici argue that the Attorney General has

misread this Court’s rulings on privacy.    They contend that the

privacy interest in telephone billing records recognized in Hunt

is of the highest order, and that just because tracking an

individual’s movements may be more invasive than obtaining

                                  8
telephone toll, bank, or ISP (Internet service provider)

records, it does not logically follow that telephone billing

records merit less protection than cell-phone location data or

should be treated the same as bank or ISP records.

     Finally, amici argue that the grand jury process is

controlled by the prosecutor and does not adequately protect the

privacy interests involved.

                               III.

     Over the years, this Court has recognized a

constitutionally protected right to privacy in various types of

information:   telephone toll records, bank records, subscriber

information provided to an Internet Service Provider, and cell-

phone location data.   See Hunt, supra, 91 N.J. 338; McAllister,

supra, 184 N.J. 17; Reid, supra, 194 N.J. 386; Earls, supra, 214
N.J. 564.   In doing so, the Court has parted company with

federal law and relied on the State Constitution.1

     Beyond the threshold question of whether a privacy right

exists lies another inquiry:   what level of protection is

appropriate to safeguard an individual’s privacy interest?

Early case law gave little attention to the second question.




1  The United States Constitution guarantees “[t]he right of the
people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures . . . .”
U.S. Const. amend. IV. Article I, Paragraph 7 of the New Jersey
Constitution contains nearly identical language.
                                 9
Later decisions, dating back a decade, examined the issue by

balancing both individual privacy rights and society’s interest

in investigating and halting criminal activity.        Today, we are

called upon to assess and reconcile the tension that has

developed over time in this area.

                                 A.

       The Court’s 1982 decision in Hunt marks an important point

in the chronology.    The case arose out of an investigation into

an illegal sports gambling operation.      Hunt, supra, 91 N.J. at

341.   During the investigation, an informant told the State

Police that the defendant conducted a daily gambling business

over two telephone lines.    Ibid.    A detective asked the

telephone company for telephone billing records for both numbers

for a two-month period, and the company complied.       Ibid.   The

State Police later obtained court orders for a pen register and

a wiretap.   Id. at 342.

       Hunt analyzed with care whether the defendant had a

“protectible interest” in telephone billing records under the

Federal and State Constitutions.      Id. at 342-43.   The Court

quoted Justice Stewart’s observation that a list of dialed

telephone numbers “easily could reveal the identities of the

persons and the places called, and thus reveal the most intimate

details of a person’s life.”    Id. at 347 (quoting Smith v.



                                 10
Maryland, 442 U.S. 735, 748, 99 S. Ct. 2577, 2584, 61 L. Ed. 2d
220, 231 (1979) (Stewart, J., dissenting)).

    Hunt noted that federal case law did not recognize a

“legitimate expectation of privacy in information voluntarily

turned over to third parties,” id. at 343-44, a principle

commonly referred to as the “third-party doctrine.”   As a

result, individuals have no expectation of privacy under federal

law in pen register information (a list of local and long

distance numbers dialed), ibid. (citing Smith, supra, 442 U.S.

at 740, 99 S. Ct. at 2580, 61 L. Ed. 2d at 226-27), or in

financial information that customers convey to banks, id. at 344

n.1 (citing United States v. Miller, 425 U.S. 435, 442, 96 S.

Ct. 1619, 1623, 48 L. Ed. 2d 71, 79 (1976)).

    The Hunt Court observed that New Jersey had followed a

different approach and afforded “the utmost protection” against

tapping phones to hear “telephonic communications.”   Id. at 345.

The Court also emphasized that telephone customers -- in 1982 --

placed calls “from a person’s home or office, locations entitled

to protection” under the Federal and State Constitutions.    Id.

at 347.

    The Court specifically rejected the third-party doctrine.

Hunt explained that telephone callers are entitled to assume

that not only the words they utter but also the numbers they

dial in private “will be recorded solely for the telephone

                               11
company’s business purposes.”     Ibid.    The Court added, “[i]t is

unrealistic to say that the cloak of privacy has been shed

because the telephone company and some of its employees are

aware of” billing records.     Ibid.   The Court therefore concluded

that toll billing records were “part of the privacy package” and

were entitled to protection under the State Constitution.            Id.

at 347-48.

    The bulk of the Court’s thoughtful analysis focused on

whether to diverge from federal law and recognize a privacy

interest in telephone billing records.         The opinion devoted

little attention to the steps law enforcement officials must

take to obtain protected billing records.        At one point, the

decision observed that allowing “seizures” of telephone billing

records “without warrants can pose significant dangers to

political liberty.”     Id. at 347.    The passage was a prelude to a

brief discussion of an actual abuse that had occurred:        the FBI

obtained toll billing records for columnist Jack Anderson after

he wrote a “column embarrassing to former Vice President Agnew”;

a source whose telephone number appeared in the records then

lost his job as a city attorney.       Ibid.

    Two paragraphs later, the opinion cited state court

decisions that followed or departed from the federal third-party

doctrine.    Id. 348.   After siding with the latter group, the

paragraph concluded, “[t]hus we are satisfied that the police

                                  12
wrongfully obtained the toll billing records of the defendant

Hunt in that they were procured without any judicial sanction or

proceeding.”       Ibid. (emphasis added).   The Court did not

elaborate on the meaning of the phrase.

    In reaching its conclusion, the Court in Hunt did not

mention its earlier decision in In re Addonizio, 53 N.J. 107

(1968).    In that ruling, the Court addressed a defendant’s

effort to set aside grand jury subpoenas served on a bank and a

brokerage firm for his account records.        The defendant attempted

to assert a claim under the Fourth Amendment.       Id. at 131.

Chief Justice Weintraub rejected the argument and distinguished

Brex v. Smith, 104 N.J. Eq. 386 (Ch. 1929).       In that case, “the

prosecutor, without any judicial process, called upon banks to

deliver” certain account records.        Addonizio, supra, 53 N.J. at

134 (emphasis added).       “It is enough to say,” the Addonizio

Court explained, that “a grand jury subpoena would be something

else.”    Ibid.2    Hunt did not consider the issue or cite

Addonizio.


2  Grand jury investigations, in practice, are directed by the
prosecutor, who ordinarily proposes witnesses to be called and
issues subpoenas in the grand jury’s name. See In re Grand Jury
Subpoena Issued to Galasso, 389 N.J. Super. 281, 293 (App. Div.
2006). But “[t]he grand jury is a judicial, investigative body,
serving a judicial function; it is an arm of the court, not a
law enforcement agency or an alter ego of the prosecutor’s
office.” In re Grand Jury Appearance Request by Loigman, 183
N.J. 133, 141 (2005). The grand jury also operates under the
authority of the Judiciary. See McAllister, supra, 184 N.J. at
                                    13
    Justice Pashman authored a concurring opinion in Hunt which

pointedly addressed the risk of abuse:     “What is missing from

the majority opinion is a full appreciation of the danger of

political abuse posed by unlimited police access to knowledge of

whom private citizens are calling and therefore of the

importance of the warrant requirement as a check on this

potential for abuse.”     Hunt, supra, 91 N.J. at 351 (Pashman, J.,

concurring).     The concurrence also directly stated that “police

[must] obtain a warrant before seizing toll billing records.”

Id. at 352.    Because “[t]here is no danger that billing records

will be destroyed . . . during the time needed to get a

warrant,” Justice Pashman wrote, the requirement “is at most a

minimal burden that in no way intrudes upon legitimate police

activity.”     Ibid.

    By contrast, the references to warrants in the majority

opinion offer little analysis and are not as explicit.     Viewing

the opinion as a whole, it appears that the parties and the

Court focused on whether New Jersey should recognize a privacy

interest in telephone billing records under the State




42-43 (noting Supreme Court’s supervisory authority over grand
juries); State v. Murphy, 110 N.J. 20, 31-33 (1998) (discussing
statutory responsibility of Court to promulgate rules and
regulations governing State grand juries); N.J.S.A. 2B:22-5
(authorizing Chief Justice to designate judges to “maintain
judicial supervision over the grand jury”).


                                  14
Constitution.   Indeed, the majority opinion framed the issue in

the case in just that way.    See id. at 342-43 (“The key

questions are whether an individual has a protectible interest

in [toll billing] records under the Fourth Amendment to the

Federal Constitution or Article I, par. 7 of the New Jersey

Constitution.”).    It is not possible to tell if the advocates

even argued about what level of protection that right would

require.

    The Attorney General explains that, in response to Hunt,

the State took a cautious approach and consistently sought

warrants to obtain telephone toll records.

    State v. Mollica, 114 N.J. 329 (1989), decided seven years

after Hunt, cemented a warrant requirement for telephone billing

records.   Mollica considered whether to extend State

constitutional protections to billing records for a hotel-room

telephone.   In the case, anonymous sources told the FBI that an

individual had operated an illegal bookmaking enterprise from

hotel rooms in Atlantic City.    Id. at 335.   Without a search

warrant, federal agents obtained the suspect’s telephone records

from the hotel.    Ibid.   The FBI later turned the records over to

state officials, who used the information to get a search

warrant.   Id. at 335-36.    The defendants, in turn, challenged

the search and claimed it was based on an unconstitutional



                                  15
seizure of their hotel-room telephone billing records.       Id. at

336.

       The Court found no basis to distinguish between the

expectation of privacy in billing records for a home telephone

and a phone in a hotel room.     Id. at 342.    The “broader view of

. . . privacy that surrounds the use of a telephone” applied in

both settings and called for protection under the State

Constitution.   Id. at 344-45.

       The Court next turned to the process required and briefly

concluded, “[i]t therefore follows ineluctably that the official

seizure of hotel-telephone billing or toll records relating to a

guest’s use of a hotel-room telephone is subject to the

requirements of antecedent probable cause and the issuance of a

search warrant” under the State Constitution.       Id. at 345

(citation omitted).    For support, the Mollica Court cited only

the passage in Hunt that noted the police wrongfully obtained

billing records because they were procured “without any judicial

sanction or proceeding.”    Ibid. (quoting Hunt, supra, 91 N.J. at

348).

       The next link in the chain is McAllister, which addressed

bank records in 2005.    This time, the Court undertook a

deliberative, two-part analysis:       it first considered whether

account holders have a reasonable expectation of privacy in

their bank records, and then assessed what level of protection

                                  16
should apply to that information.     McAllister, supra, 184 N.J.

at 19.

    At the outset, the Court recounted New Jersey’s departure

from the third-party doctrine.   Under federal law, records that

customers voluntarily convey to banks enjoy no Fourth Amendment

protection.   See Miller, supra, 425 U.S. 435, 96 S. Ct. 1619, 48
L. Ed. 2d 71.   By contrast, Brex and Addonizio took a more

restrictive approach.   McAllister, supra, 184 N.J. at 28.    Brex

“recognized that account holders expect their banks to keep

their records confidential, even in the face of a government

official’s formal request,” and Addonizio, four decades later,

“implicitly recognized” that interest.     Id. at 26-28.

    The McAllister Court then directly addressed the privacy

interest in bank records.   Id. at 29.    The Court began by noting

how revealing the records are:

         Bank records, like long distance billing
         records, differ from other documents that
         memorialize an individual’s affairs. On their
         face, bank records are simply a collection of
         numbers, symbols, dates, and tables. They are
         a veritable chronicle of the mundane:      the
         payment of a nominal ATM fee, the automatic
         deposit of a paycheck, the monthly interest
         earned on a savings account.     However, when
         compiled and indexed, individually trivial
         transactions    take   on   a    far   greater
         significance.     “In the course of such
         dealings, a depositor reveals many aspects of
         his personal affairs, opinions, habits and
         associations.   Indeed, the totality of bank
         records provides a virtual current biography.”


                                 17
            [Id. at 30-31 (quoting Burrows v. Superior
            Court, 529 P.2d 590, 596 (Cal. 1975)).]

The Court also explained that “bank customers voluntarily

provide their information to banks, but they do so with the

understanding that it will remain confidential.”      Id. at 31.

The Court therefore held that the State Constitution “recognizes

an account holder’s interest in the privacy of his or her bank

records.”    Id. at 32-33.3

    Next, McAllister analyzed the level of protection needed to

safeguard that privacy interest “in view of law enforcement’s

legitimate investigatory needs.”      Id. at 33.   The Court rejected

the ACDL’s position that probable cause was required.       See id.

at 24, 33.    In doing so, the Court relied on Addonizio, which

explained “that grand juries have never been bound only to

investigate charges that were already supported by probable

cause.”   Id. at 33 (citing Addonizio, supra, 53 N.J. at 124).

The McAllister Court quoted Chief Justice Weintraub, who had

observed that “the probable cause required for a search warrant




3  Nowhere does McAllister suggest that customers have a reduced
expectation of privacy because of federal reporting requirements
for certain large cash transactions. See post at __-__ (slip
op. at 13-14). Nor would that logically follow. To the extent
that account holders realize that a cash transaction of more
than $10,000 should result in the filing of a currency
transaction report, how would that affect their reasonable
expectation of privacy in the countless non-cash transactions
that appear in their bank statements? McAllister specifically
focused on the latter, more revealing, transactions.
                                 18
is foreign to this scene . . . .     [A grand jury’s] power to

investigate would be feeble indeed if [it] had to know at the

outset everything needed to arrest a man or to invade his home.”

Id. at 33-34 (quoting Addonizio, supra, 53 N.J. at 126).

     McAllister affirmed “the expansive investigatory power of

grand juries,” id. at 34, “bounded by relevancy and safeguarded

by secrecy,” id. at 42, and held that a grand jury subpoena

based on a relevancy standard was adequate to protect an

individual’s privacy interest in bank records, id. at 36.        A

showing of probable cause, ordinarily required for a search

warrant, was not required.   Ibid.

     Notably, McAllister contains but a single substantive

reference to Hunt.   McAllister simply states that because Hunt

did not involve a grand jury subpoena, the opinion did not

“require[] a different result in this appeal.”     Id. at 36.4

     State v. Domicz, 188 N.J. 285 (2006), followed soon after

McAllister.   In Domicz, the Court held that a grand jury




4  The Court in McAllister declined to require the State to give
notice to the target of the grand jury’s investigation and
invited the Criminal Practice Committee to further study “the
benefits and burdens of enhanced protections for bank records.”
Id. at 42-43. The Criminal Practice Committee later surveyed
prosecutors and defense counsel and concluded that the subpoena
process, without notice, struck “a fair balance between an
account holder’s right to privacy and the legitimate needs of
law enforcement to investigate alleged criminal activity.”
Report of the Supreme Court Criminal Practice Committee 2007-
2009 Term at 133-34 (Feb. 17, 2009).
                                19
subpoena was sufficient to protect any privacy interest in an

individual’s utility records.    Id. at 299-301.   In its analysis,

the Court underscored how revealing bank records are:

         Bank records may reveal all types of household
         items purchased and possessed by a person,
         such as furniture, artwork, and electronic
         equipment.    Through check and debit card
         payments, those records may disclose what a
         person eats and drinks, what newspapers and
         magazines he reads, and even where he
         vacations. Bank records also may indicate the
         amount of a person’s utility and telephone
         bills.

         [Id. at 299-300.]

By contrast, utility records expose far less “about a person’s

private life and activities within the home.”      Id. at 299.   The

Court thus found no basis to treat “utility records differently

from bank records.”   Ibid.   It upheld the use of a grand jury

subpoena to obtain utility records and did not require the

police to secure a warrant.     Id. at 300-01.

    Reid, supra, decided in 2008, drew on similar themes and

followed the same two-part approach.     In that case, someone had

accessed a company’s website and fraudulently changed the

company’s shipping address. 194 N.J. at 392.   A supplier

captured the user’s Internet Protocol (IP) address and reported

it to the owner of the company; the owner later relayed the IP

address to the police.   Ibid.   The police issued a deficient

subpoena to Comcast, the service provider to which the address


                                  20
was registered, to obtain information about the IP address.   Id.

at 392-93.   In response, Comcast identified the defendant as the

subscriber of the IP address and provided subscriber information

including her name, address, telephone number, and other account

details.   Id. at 393.

    The Court again departed from the federal third-party

doctrine and held that subscriber information that individuals

provide to an Internet service provider is entitled to

protection under the State Constitution.   Id. at 399.   The Court

explained that

           ISP records share much in common with long
           distance billing information and bank records.
           All are integrally connected to essential
           activities of today’s society. Indeed, it is
           hard to overstate how important computers and
           the Internet have become to everyday, modern
           life. Citizens routinely access the Web for
           all manner of daily activities:     to gather
           information, explore ideas, read, study, shop,
           and more.

           . . . .

           In addition, while decoded IP addresses do not
           reveal the content of Internet communications,
           subscriber information alone can tell a great
           deal about a person. With a complete listing
           of IP addresses, one can track a person’s
           Internet usage. “The government can learn the
           names of stores at which a person shops, the
           political   organizations   a   person   finds
           interesting, a person’s . . . fantasies, her
           health concerns, and so on.” Daniel Solove,
           The Future of Internet Surveillance Law, 72
           Geo. Wash. L. Rev. 1264, 1287 (2004).     Such
           information can reveal intimate details about
           one’s personal affairs in the same way

                                21
         disclosure of telephone billing records does.
         Although    the    contents    of    Internet
         communications may be even more revealing,
         both types of information implicate privacy
         interests.

         [Id. at 398-99.5]

    The Court went on to consider “the type of protection ISP

subscriber information should receive in the face of legitimate

investigative needs.”    Id. at 402.   The Court revisited

Addonizio, McAllister, and Domicz and concluded, “we see no

material difference between bank records and ISP subscriber

information and decline to treat them differently.”    Id. at 404.

In both cases, the Court held, “a grand jury subpoena based on a

relevancy standard is sufficient to meet constitutional

concerns.”    Ibid.   The Court did not rely on, or even refer to,

Hunt in that discussion.

    In 2013, the Court returned to the question of privacy in

the context of cell-phone location information.    Earls, supra,

214 N.J. 564.   In Earls, the police obtained an arrest warrant

for the defendant because of his role in a series of residential

burglaries.   Id. at 570-71.   Law enforcement began looking for

the defendant and an ex-girlfriend, whom the defendant allegedly




5  The subpoena in Reid sought subscriber information, not the
subscriber’s Internet search or browsing history. The State has
not argued in this appeal that a grand jury subpoena would be
sufficient to obtain the latter kind of information, which would
directly reveal content.
                                  22
threatened after he learned about her cooperation in the

investigation.   Ibid.   The police contacted T-Mobile, a cell-

phone service provider, which provided information on three

occasions -- without a warrant -- about the location of a cell

phone believed to be used by the defendant.   Id. at 571-72.

That information led to the defendant’s arrest.     Id. at 572.

    The Court noted that a cell phone automatically registers

or identifies itself with the nearest cell site every seven

seconds, even when no calls are made.   Id. at 576-77.     With

existing technology in 2013, “cell-phone providers [could]

pinpoint the location of a person’s cell phone with increasing

accuracy,” and in some areas could even locate users within

individual floors and rooms inside buildings.     Id. at 577.

    The Court reviewed federal law and considered United States

v. Knotts, 460 U.S. 276, 103 S. Ct. 1081, 75 L. Ed. 2d 55

(1983), and United States v. Karo, 468 U.S. 705, 104 S. Ct.
3296, 82 L. Ed. 2d 530 (1984), which together “found no

reasonable expectation of privacy in the monitoring of tracking

devices in public, as opposed to private, areas.”    Earls, supra,

214 N.J. at 580-81.   Earls also discussed a more recent

decision, United States v. Jones, 565 U.S. ___, 132 S. Ct. 945,

181 L. Ed. 2d 911 (2012), in which a majority of the United

States Supreme Court held that the installation of a GPS



                                 23
tracking device on a car constituted a trespass on private

property and required a warrant.     Earls, supra, 214 N.J. at 582.

    Justice Alito, who concurred with three other Justices,

would have analyzed the case under a reasonable-expectation-of-

privacy framework.   Jones, supra, 565 U.S. at ___, 132 S. Ct. at

963-64, 181 L. Ed. 2d at 933-34 (Alito, J., concurring).     He

observed that “relatively short-term monitoring of a person’s

movements on public streets accords with expectations of privacy

that our society has recognized as reasonable”; “[b]ut the use

of longer term GPS monitoring in investigations of most offenses

impinges on expectations of privacy.”     Id. at ___, 132 S. Ct. at

964, 181 L. Ed. 2d at 934 (citation omitted).    Justice

Sotomayor, who joined the majority opinion, also concurred

separately.   She agreed with Justice Alito’s views on longer

term tracking and added that “even short-term [GPS] monitoring .

. . will require particular attention.”     Id. at ___, 132 S. Ct.

at 955, 181 L. Ed. 2d at 925.   Both concurrences addressed GPS

monitoring and the details it revealed, not toll billing

records.   See, e.g., ibid. (Sotomayor, J., concurring) (“GPS

monitoring generates a precise, comprehensive record of a

person’s public movements that reflects a wealth of detail.”).

    Earls reasoned from the concurring opinions in Jones as

well as settled state law.   It reiterated that all three types

of information discussed in Hunt, McAllister, and Reid can be

                                24
very revealing, and compared them to cell-phone location data.

Earls, supra, 214 N.J. at 585.

         Using a cell phone to determine the location
         of its owner can be far more revealing than
         acquiring toll billing, bank, or Internet
         subscriber records.    It is akin to using a
         tracking device and can function as a
         substitute for 24/7 surveillance without
         police having to confront the limits of their
         resources.    It also involves a degree of
         intrusion that a reasonable person would not
         anticipate.     See Jones, supra, 565 U.S.
         at     , 132 S. Ct. at 964, 181 L. Ed. 2d at
         934 (Alito, J., concurring).           Location
         information gleaned from a cell-phone provider
         can reveal not just where people go -- which
         doctors, religious services, and stores they
         visit -- but also the people and groups they
         choose to affiliate with and when they
         actually do so. That information cuts across
         a broad range of personal ties with family,
         friends,   political    groups,   health   care
         providers, and others. See id. at      , 132 S.
         Ct. at 955-56, 181 L. Ed. 2d at 925 (Sotomayor,
         J., concurring).     In other words, details
         about the location of a cell phone can provide
         an intimate picture of one’s daily life.

         [Id. at 586 (emphasis added).]

The Court concluded that cell-phone users have a reasonable

expectation of privacy in the location of their cell phones,

which is entitled to protection under the State Constitution.

Id. at 587-88.   The sentence underscored in the above passage,

though, does not resolve this appeal because it does not

differentiate among telephone billing, bank, and Internet

records; it merely notes that tracking one’s location through a



                                 25
cell phone is more revealing than the other three kinds of

information.

    Earls also separately considered what level of protection

the privacy right required.     The Court noted that, “[a]s a

general rule, the more sophisticated and precise the tracking,

the greater the privacy concern.”      Id. at 587.   “Because of the

nature of the intrusion, and the corresponding, legitimate

privacy interest at stake,” the Court held that the “police must

obtain a warrant based on a showing of probable cause” to get

tracking information through a cell phone, unless exigent

circumstances or another exception to the warrant requirement

applies.   Id. at 588.    Earls did not rely on Hunt to support

that holding.

                                  B.

    The above survey reveals that our jurisprudence is not

internally consistent.     Telephone billing records -- a list of

phone numbers dialed out of and in to a phone, along with the

time and duration of those calls -- are, of course, quite

revealing.     That is why they are entitled to protection under

the State Constitution, even though they do not disclose the

contents of any communications.

    Amici argue that telephone billing records are “content-

laden” and “suggestive” of content, particularly when they are

aggregated.     But are telephone billing records more revealing

                                  26
than bank records, which reveal actual content?    Bank records

contain not only a tally of dates and dollar amounts; they also

include copies of actual checks that disclose who was paid, for

how much, often for what services, and when.    The contents of a

checkbook can expose the doctors we use, the political parties

and religious groups we contribute to, and payments to intimate

associates that are meant to be kept private.     Credit card

statements offer similar details.    Also, as Reid explained, ISP

subscriber information can disclose comparable personal details;

if matched to an IP address, the information can help track a

person’s Internet usage.   Reid, supra, 194 N.J. at 398.

    All three areas -- telephone billing records, bank records,

and Internet subscriber information -- are less intrusive than a

device that permits 24/7 tracking.    Yet it is hard to

differentiate among the three in terms of the reasonable

expectation of privacy that attaches to each.     Bank account

records, credit card statements, and Internet subscriber

information can be just as revealing as telephone billing

information.

    The ACDL argues that telephone billing records, which are

expressed in a standardized format, are easy to aggregate and

analyze, particularly in light of modern technology.      The ACDL

also contends that society’s reliance on telecommunications has

increased with the rise of mobile phones.    But standardized bank

                                27
records can also be aggregated and analyzed.   And just as mobile

phones have arguably increased the amount of data available, the

widespread replacement of cash with credit and debit cards and

mobile payment systems has also added to society’s trail of

financial transactions.   See Geoffrey R. Gerdes and Kathy C.

Wong, Federal Reserve Bulletin, Recent Payment Trends in the

United States A77 (Oct. 2008), http://www.federalreserve.gov/

pubs/bulletin/2008/pdf/payments08.pdf (showing nearly three-fold

increase in number of non-cash payments per person in United

States from 1971 to 2006); Federal Reserve System, The 2013

Federal Reserve Payments Study 15 (2014),

https://www.frbservices.org/files/communications/pdf/general/201

3_fed_res_paymt_study_detailed_rpt.pdf (showing approximately

29-percent increase in total non-cash payments in United States

from 2006 to 2012).

    Bank records arguably reveal more to law enforcement than

telephone billing records because of the actual content they

contain.   Yet our law has given greater protection to telephone

billing records, which do not disclose content.   In other words,

if bank records are relevant to an investigation, law

enforcement can seek them with a subpoena; to obtain telephone

billing records, though, officers have been required to meet a

higher threshold and show probable cause.



                                28
    One reason for the disparate approach in our case law is

the manner in which it developed.      Hunt and Mollica did not

consider legitimate investigative needs when they together

imposed a warrant requirement to obtain telephone billing

records.   McAllister and Reid weighed that concern but did not

wrestle with Hunt.    This appeal requires that we do both.   We

are called on to analyze and reconcile different strands in the

law -- to assess genuine privacy concerns as well as valid law

enforcement aims across related areas.

    To do that, in addition to evaluating how intrusive toll

records can be, as Hunt did, we consider the practical impact of

requiring a search warrant -- based on probable cause -- to

obtain telephone toll records.    Probable cause for a warrant

requires proof “to believe that a crime has been or is being

committed at a specific location or that evidence of a crime is

at the place to be searched.”     State v. Evers, 175 N.J. 355, 381

(2003) (citations omitted).     In the context of a warrant for

telephone billing records, a judge must be convinced that there

is probable cause to believe the records sought contain evidence

of a crime -- not simply that the records are relevant to an

ongoing criminal investigation.     To amass enough evidence to

meet the higher standard inevitably slows down investigations in

the early stages, particularly in matters that involve more

complex schemes.     That approach runs counter to both the

                                  29
traditional authority of the grand jury, see Addonizio, supra,

53 N.J. at 126, and society’s legitimate interest in having

officials promptly investigate and try to interrupt criminal

activity.

     To be sure, if the police choose to use highly intrusive

techniques, like obtaining cell-phone location information, they

must establish probable cause notwithstanding the impact that

standard may have on the pace of an investigation.   But when the

police request less intrusive information, a relevance standard

can protect valid privacy concerns and allow appropriate

investigations to proceed.6


6  The dissent focuses on pen registers. Unlike toll billing
records, which present a list of phone numbers dialed after the
fact, a pen register tracks each call as it is made. Law
enforcement officials who monitor a pen register get real-time
information about all local and long distance numbers dialed,
including calls that are not completed. See State v. Feliciano,
___ N.J. ___, ___ (2016) (slip op. at 4 n.1). Pen registers
thus disclose current activity, around the clock, in a manner
that reveals more than toll billing records.

     A number of jurisdictions, in fact, require law enforcement
to meet a heightened standard to obtain a pen register, as
compared to toll billing records. See, e.g., State v. Thompson,
760 P.2d 1162, 1168 (Idaho 1988) (pen register), Idaho Code Ann.
§ 19-3004A (2016) (billing records); In re Original
Investigation, Special Grand Jury, 402 N.E.2d 962, 964 (Ind.
1980) (pen register), In re Order for Ind. Bell Tel. to Disclose
Records, 409 N.E.2d 1089, 1090-91 (Ind. 1980) (billing records),
overruled in part on other grounds by S.H. v. State, 984 N.E.2d
630 (Ind. 2013); Dist. Attorney for Plymouth Dist. v. New
England Tel. & Tel. Co., 399 N.E.2d 866, 868-70 (Mass. 1980)
(pen register), Commonwealth v. Vinnie, 698 N.E.2d 896, 909-10
(Mass.), cert. denied, 525 U.S. 1007, 119 S. Ct. 523, 142 L. Ed.
2d 434 (1998) (billing records); Mont. Code Ann. § 46-4-403
                               30
                                C.

    We are not the only state to consider the standard the

police must satisfy to obtain telephone billing records.      In the

three decades since Hunt and Mollica, however, only a handful of

states have imposed a probable cause requirement.

    Federal law permits law enforcement to obtain telephone

billing records with a grand jury or trial subpoena or an

appropriate administrative subpoena.   See 18 U.S.C.A. §

2703(c)(2).   That standard remains in place after Riley v.

California, ___ U.S.     , 134 S. Ct. 2473, 189 L. Ed. 2d 430

(2014).

    Defendant relies on Riley and contends that it requires the

use of a search warrant to access telephone connection records.

Riley, however, involved a warrantless search of the contents of

a smartphone seized incident to an arrest.   As the United States

Supreme Court explained, a search of a modern cell phone can

reveal vast amounts of private personal information, “from the

mundane to the intimate”:   photographs, text messages, one’s

Internet browsing history, calendar, personal contacts, historic

location information, various apps, and more.   Id. at ___, 134




(2016) (pen register), Hastetter v. Behan, 639 P.2d 510, 512-13
(Mont. 1982) (billing records); Commonwealth v. Mellili, 555
A.2d 1254, 1258-59 (Pa. 1989) (pen register), 18 Pa. Cons. Stat.
§ 5743 (2016) (billing records); but see Hunt, supra, 91 N.J. at
344.
31
S. Ct. at 2489-91, 189 L. Ed. 2d at 446-48.   Because smartphones

contain and may reveal “the privacies of life,” the Court held

that law enforcement officers must get a warrant before they may

search the contents of a cell phone seized incident to arrest.

Id. at ___, 134 S. Ct. at 2494-95, 189 L. Ed. 2d at 452

(citation omitted).   Riley did not address telephone billing

records and did not alter the prevailing federal standard to

obtain that information.

     A large majority of states use the same type of standard

and allow law enforcement to obtain telephone billing

information based on some form of a relevancy standard.7


7  See Henderson v. State, 583 So. 2d 276, 291-92 (Ala. Crim.
App. 1990); Ariz. Rev. Stat. § 13-3018 (2016); State v. Hamzy,
709 S.W.2d 397, 398-99 (Ark. 1986); Conn. Gen. Stat. § 54-47aa
(2016); Del. Code Ann. tit. 11, § 2423(c) (2016); Gibbs v.
State, 479 A.2d 266, 272 (Del. 1984); Fla. Stat. Ann. §
934.23(4) (2016); Figueroa v. State, 870 So. 2d 897, 901 (Fla.
Dist. Ct. App. 2004); Kesler v. State, 291 S.E.2d 497, 504 (Ga.
1982); Idaho Code Ann. § 19-3004A (2016); People v. DeLaire, 610
N.E.2d 1277, 1282-83 (Ill. App. Ct.), appeal denied, 616 N.E.2d
340 (Ill. 1993); In re Order for Ind. Bell Tel. to Disclose
Records, 409 N.E.2d 1089, 1090 (Ind. 1980); State v. Schultz,
850 P.2d 818, 829-30 (Kan. 1993); State v. Marinello, 49 So. 3d
488, 507-10 (La. Ct. App. 2010), cert. denied, 61 So. 3d 660
(La. 2011); Me. Rev. Stat. Ann. tit. 5, § 200-B(2) (2016); Md.
Code Ann., Crim. Proc. § 15-108(a) (2016); Mass. Ann. Laws ch.
271, § 17B (2016); Commonwealth v. Vinnie, 698 N.E.2d 896, 909-
10 (Mass. 1998); Minn. Stat. Ann. § 388.23 (2016); Fraise v.
State, 17 So. 3d 160, 163-64 (Miss. Ct. App. 2009) (non-
narcotics case); Hastetter v. Behan, 639 P.2d 510, 511 (Mont.
1982); Neb. Rev. Stat. Ann. § 86-2,106 (2016); State v. Knutson,
852 N.W.2d 307, 319-20 (Neb. 2014), cert. denied,     U.S.     ,
135 S. Ct. 1505, 191 L. Ed. 2d 442 (2015); N.H. Rev. Stat. Ann.
§ 7:6-b (2016); State v. Gubitosi, 886 A.2d 1029, 1034-36 (N.H.
2005); People v. Di Raffaele, 433 N.E.2d 513, 516 (N.Y. 1982);
                                32
     Five states require a showing of probable cause.   In three

states, the rule is imposed by statute;8 in two, it is based on

case law that interprets the state’s constitution.9

     In 2006, the New Jersey Legislature unanimously amended the

Wiretap Act to require service providers to disclose telephone

records to law enforcement in response to a grand jury subpoena.

See L. 2005, c. 270 (codified as amended at N.J.S.A. 2A:156A-



N.C. Gen. Stat. § 15A-298 (2016); N.D. Cent. Code Ann. § 51-34-
04 (2016); State v. Lind, 322 N.W.2d 826, 836-37 (N.D. 1982);
State v. Neely, 2012-Ohio-212, ¶¶ 16-26 (Ohio Ct. App. 2012);
State v. Johnson, 131 P.3d 173, 183-84 (Or. 2006); 18 Pa. Cons.
Stat. Ann. § 5743 (2016); State v. McGoff, 517 A.2d 232, 234
(R.I. 1986); State v. King, 772 S.E.2d 189, 197 (S.C. Ct. App.
2015); Tenn. Code Ann. § 24-7-116 (2016); Tex. Code Crim. Proc.
Ann. art. 18.21, Sec. 5 (2016); Utah Code Ann. § 77-23b-4
(2016); Am. Fork City v. Smith, 258 P.3d 634, 636 (Utah Ct. App.
2011); Va. Code Ann. § 19.2-70.3 (2016); State v. Clark, 752
S.E.2d 907, 921 (W. Va. 2013); Saldana v. State, 846 P.2d 604,
611-12 (Wyo. 1993); see also Williams v. Commonwealth, 213
S.W.3d 671, 683 (Ky. 2006) (embracing third-party doctrine
generally); State v. Plunkett, 473 S.W.3d 166, 175-76 (Mo. Ct.
App. 2015) (same); State v. Rolfe, 825 N.W.2d 901, 910 (S.D.
2013) (following third-party doctrine for ISP records); State v.
Simmons, 27 A.3d 1065, 1070 n.5 (Vt. 2011) (noting no history of
rejecting third-party doctrine); but see Miss. Code. Ann. § 41-
29-536 (2016) (probable cause standard for narcotics cases).
The State canvassed other Attorneys General and represents that
prosecutors in New Mexico use subpoenas to obtain telephone
billing records.

8  Cal. Penal Code § 1524.3 (2016); Mich. Comp. Laws Serv. §
767A.3 (2016); Wis. Stat. Ann. § 968.375 (2016).
9  See People v. Corr, 682 P.2d 20, 26-28 (Colo. 1984); State v.
Eisfeldt, 185 P.3d 580, 585 (Wash. 2008). The State represents
that prosecutors in Alaska and Nevada use search warrants to
obtain telephone billing records; notwithstanding the authority
cited above in note 7, prosecutors in South Carolina and Wyoming
reportedly do so as well.
                               33
29(f) (2006)).   The provision mirrors federal law.    See 18

U.S.C.A. § 2703(c)(2).   Because the amendment conflicts with the

standard set in Hunt and Mollica, it has not been followed.        It

nevertheless reflects the Legislature’s view of what a

reasonable expectation of privacy in this area calls for, and is

entitled to respectful consideration.     See Reid, supra, 194 N.J.

at 401 (noting Legislature’s determination to protect against

disclosure of ISP information).

    The judicial branch, of course, has the obligation and the

ultimate responsibility to interpret the meaning of the

Constitution and the protections it requires.     Asbury Park

Press, Inc. v. Woolley, 33 N.J. 1, 12 (1960).     Although the

actions of other states may be informative, in the end we are

guided by the language and history of the New Jersey

Constitution.

                                  D.

    We pause to underscore what this case is not about:      the

collection of bulk data from telephone service providers for

large numbers of customers, over an extended period of time, by

an agency that does not conduct criminal investigations.        Much

has been written about the recent efforts of the National

Security Agency (NSA) to collect large amounts of telephone

metadata on an ongoing basis.     The Second Circuit recently found

that the NSA’s program exceeded the scope of what Congress had

                                  34
authorized and violated the Patriot Act.     See ACLU v. Clapper,

785 F.3d 787, 826 (2d Cir. 2015).     New Jersey’s Attorney General

stresses that the NSA program presents a “markedly different”

practice that is “completely distinct” from the grand jury

subpoena process.

    We do not address or sanction the NSA’s practice in this

opinion.   The subpoena at the center of this appeal seeks two

weeks of telephone billing records, for a single phone line, in

connection with an ongoing criminal investigation.     That is not

the same as an effort by a non-law enforcement agency, acting

outside the criminal arena, to obtain, aggregate, and retain

bulk data about the use of telephone facilities by a large

number of individuals.

                                 E.

    We continue to believe that telephone billing records, bank

records, and ISP subscriber information disclose private

information that is entitled to constitutional protection.     Our

law, therefore, does not allow police officers simply to contact

a service provider and ask for those records.

    As we have noted before, the greater the degree of

intrusion into an individual’s personal affairs, the greater the

privacy concern.    See Earls, supra, 214 N.J. at 587.   We find

that all three types of records reveal comparable amounts of

private information and are similarly intrusive.     Indeed, the

                                 35
language in Hunt, McAllister, and Reid contains similar themes

and examples of the types of personal information that may be

disclosed.   See Hunt, supra, 91 N.J. at 347; McAllister, supra,

184 N.J. at 30-31; Reid, supra, 194 N.J. at 398-99.    Because the

privacy concerns in all three areas are similar, the records

should receive comparable levels of protection.    See Reid,

supra, 194 N.J. at 404 (“[Records that] reveal comparably

detailed information about one’s private affairs . . . are

entitled to comparable protection under our law.”).

    Defendant does not acknowledge the inconsistency in our

case law.    For that reason, he views the State’s petition as an

effort to overturn Hunt.    This appeal, however, viewed in the

context of three decades of jurisprudence, is about reconciling

and restoring consistency to a challenging area of law, which we

have attempted to do.

    Looking at the full spectrum of cases the Court has decided

in recent decades, we conclude that the relevance standard

adopted in McAllister and Reid appropriately protects individual

privacy rights in telephone billing records and at the same time

recognizes society’s legitimate interest in investigating

criminal activities.

    We also appreciate the possibility for abuse in this

sensitive area.   Hunt, supra, addressed that issue decades ago,
91 N.J. at 347, and it remains a concern today.    We therefore

                                 36
retain direct judicial oversight as part of the process to

obtain telephone billing records.

    We direct that, going forward, the State must apply for a

court order under N.J.S.A. 2A:156A-29(e) to obtain telephone

billing or toll records.   In accordance with that statute, law

enforcement must demonstrate “specific and articulable facts

showing that there are reasonable grounds to believe that” the

records sought are “relevant and material to an ongoing criminal

investigation.”   N.J.S.A. 2A:156A-29(e).     The requested records

must cover a finite period of time which does not extend beyond

the date of the order.

    Judicial review of ex parte applications of this type will

help guard against abuses in general and root out bulk requests

for information that are unconnected to a criminal

investigation.    In addition, a judge may quash or modify an

order “if the information or records requested are unusually

voluminous,” among other reasons.     Ibid.

                                IV.

    For the reasons stated above, we affirm the trial court’s

decision to quash the grand jury subpoena for telephone billing

records.   The State may apply for a court order to obtain those

records in this case, consistent with the principles discussed

above.



                                 37
     JUSTICES PATTERSON, FERNANDEZ-VINA and SOLOMON join in
CHIEF JUSTICE RABNER’s opinion. JUSTICE LaVECCHIA filed a
separate, concurring and dissenting opinion in which JUDGE CUFF
(temporarily assigned) joins. JUSTICE ALBIN did not
participate.




                               38
                                       SUPREME COURT OF NEW JERSEY
                                         A-61 September Term 2014
                                                  075691

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

           v.

GARY LUNSFORD,

    Defendant-Respondent.



    JUSTICE LaVECCHIA and JUDGE CUFF (temporarily assigned),

concurring and dissenting.

    We concur in the judgment that affirms the trial court’s

decision to quash the grand jury subpoena for telephone billing

records.   We respectfully dissent from the portion of the

Court’s judgment that permits the State to apply for a court

order to obtain those records based on the new procedures

outlined in the Court’s opinion.

    This appeal is about where one puts one’s marker on

privacy.   For the telephone billing records in issue in this

matter, we place our marker where this Court placed it over

thirty years ago in State v. Hunt, 91 N.J. 338 (1982).    Hunt

established a warrant requirement for police access to telephone

billing records.   The line of cases that began with Hunt and

continued with State v. Mollica, 114 N.J. 329 (1989), and State


                                   1
v. Earls, 214 N.J. 564 (2013), should, in our view, include this

appeal as part of that chain.

                                I.

    In Hunt, supra, this Court rejected United States Supreme

Court precedent, believing that “[i]t is unrealistic to say that

the cloak of privacy has been shed” because telephone billing

records were disclosed to the telephone company and its

employees. 91 N.J. at 347.    Because of the wealth of

information that they reveal, the Court said that telephone

billing records are “part of the privacy package.”      Ibid.   As

such, law enforcement could not obtain those records “without

any judicial sanction or proceeding.”     Id. at 348.

    For us there can be no sincere question whether Hunt

imposed a warrant requirement for access to telephone billing

records that include information about calls sent, received, and

the length of time spent on each such call.    The Court

unmistakably understood its own precedent as requiring a warrant

and not something less.   See Chief Justice Robert Wilentz, The

New Constitution, 49 Rutgers L. Rev. 887, 888 (1997) (stating,

in speech delivered at Princeton University in 1985, “[W]e held

that the state’s obtaining a defendant’s telephone bills without

a warrant (order by a judge) simply by asking the telephone

company to turn the bills over, or obtaining them in some other

way without a warrant, constituted an unreasonable seizure under

                                  2
the New Jersey Constitution, rendering any evidence derived from

those telephone bills inadmissible at trial”).

    If it is arguable, at all, from the very language of Hunt

itself, any doubt about the judicial process that the Hunt Court

had in mind was cleared up by Mollica.    That opinion began with

this sentence:   “In this case federal law-enforcement officers

without a search warrant obtained hotel billing records relating

to the use of an occupant’s room telephone.”    Mollica, supra,

114 N.J. at 334 (emphasis added).    The Court asked whether

Hunt’s protection reached “transient accommodations, such as

hotel rooms, and . . . hotel telephone toll records that are

kept in the regular course of a hotel’s business to reflect for

billing purposes the use of hotel-room telephones by guests.”

Id. at 340-41.

    The Court said that it did, declining “to endorse . . . a

shallow constitutional distinction between a home on the one

hand and motel rooms on the other.”    Id. at 342 (quoting People

v. Oliver, 338 N.W.2d 167, 173 (Mich. 1983)).    That the hotel

staff in addition to the telephone company “creat[ed] an extra

circle of persons who have access to toll records for business

purposes, [did] not alter this perception.”     Id. at 343.

Accordingly, this Court declared that government seizure of

those records “is subject to the requirements of antecedent

probable cause and the issuance of a search warrant.”     Id. at

                                 3
345 (emphasis added).     In making that pronouncement, Mollica

cited to Hunt’s language that telephone billing records were

wrongfully obtained “without any judicial sanction or

proceeding.”    Ibid.    That, in our view, nullifies any argument

that “judicial sanction or proceeding” means anything other than

a warrant supported by antecedent probable cause.

    The State now argues that the warrant requirement should be

tossed aside.     According to the State, the warrant requirement

is too burdensome.      After all, a federal statute allows federal

officers to obtain telephone billing records on the strength of

a grand jury subpoena, see 18 U.S.C.A. § 2703(c)(2), and so does

a New Jersey statute that was designed to mimic the federal

standard, see N.J.S.A. 2A:156A-29(f).      Because federal

authorities can obtain telephone billing records early in joint

federal-state conspiracy investigations, and because those

records will not be admissible in state court, the State

contends that the option to prosecute any part of the case in

state court is foreclosed.     Our warrant requirement, in the

State’s view, serves as a roadblock to joint federal-state

investigations.

    The difficulty with the State’s position is that it has

been advanced before, thoroughly considered, and rejected.       The

warrant requirement was not some ill-considered aside by this

Court.   Writing for the Court in Mollica, Justice Handler was

                                    4
expressly aware of the practical implications that follow from

imposing a warrant requirement under Article I, Paragraph 7 when

none is required under the Fourth Amendment.      Ironically for the

State, Mollica is “the seminal case” on the issue.      Wayne A.

Logan, Dirty Silver Platters: The Enduring Challenge of

Intergovernmental Investigative Illegality, 99 Iowa L. Rev. 293,

311 (2013).

    When states, like New Jersey, began to impose more

protective procedures under their state constitutions, it

constituted a twist on the old “silver platter” doctrine.

Before the Fourth Amendment applied to the states, evidence

would pass from state officers -- unburdened by the Fourth

Amendment -- to federal authorities on a silver platter.

Mollica, supra, 114 N.J. at 346-47.       But as judicial federalism

gained a foothold, “evidence [could] now flow to state officers

from federal officers governed by more lenient standards.”         Id.

at 351.   The Mollica Court detailed the jurisdictional limits of

a state constitution, which “ordinarily governs only the conduct

of the state’s own agents or others acting under color of state

law.”   Id. at 345.   Just as a state constitution does not

constrain officers of other states, “state constitutions do not

control federal action.”    Id. at 352.    Thus, it does not offend

the New Jersey Constitution when an officer of another

jurisdiction transfers criminal evidence to New Jersey law

                                  5
enforcement, so long as that out-of-state officer obtained the

evidence lawfully and independent of New Jersey authorities.

Id. at 353.

    Applying those principles to the case at hand, the Mollica

Court explained that the telephone billing records “were

obtained by federal agents exercising federal authority in a

manner that was in conformity with federal standards and

consistent with federal procedures.”     Id. at 354.   Once legally

seized, nothing prevented the federal agents from turning over

the telephone record evidence to state authorities, even if its

seizure violated state constitutional standards.       Id. at 355.

But that turnover was subject to a “vital” limitation:       “When

such evidence is sought to be used in the state, it is essential

that the federal action deemed lawful under federal standards

not be alloyed by any state action or responsibility.”       Ibid.

    Mollica’s holding and analysis remained tethered to Hunt’s

warrant requirement, mindful of the burdens that the warrant

requirement would impose on joint federal-state investigations.

See id. at 356 (recognizing that “antecedent mutual planning,

joint operations, cooperative investigations, or mutual

assistance between federal and state officers may sufficiently

establish agency and serve to bring the conduct of the federal

agents under the color of state law”).    Thus, when it comes to

telephone billing records, our Court in Hunt and Mollica could

                                6
not have been clearer:    A warrant supported by probable cause is

required.   And, equally clear is this:   The Court knew precisely

the burdens that a warrant requirement for telephone billing

records would impose on joint federal-state investigations.

    Mollica addressed the prime concern that, the State now

asserts, renders the warrant requirement unworkable, namely that

federal officers can obtain telephone billing records before

their state counterparts.    To us, Hunt resolved the issue.   And

Mollica reaffirmed it.    Both treated the privacy interest in

telephone billing information equally, and the privacy interests

were not place-based.    In each, the Court demanded a probable

cause showing and review by a judicial officer before the State

could trench on the private matters disclosed through the

telephone billing records.    Certainly, the warrant requirement

and its probable cause standard might impede joint federal-state

operations, but the privacy interest was great enough, in our

Court’s view, to justify that impediment.

    That was our law, our proud law.      The State’s argument does

not justify tossing aside the standard that has governed in this

State for more than thirty years.     In any case where this Court

imposes a warrant requirement under Article I, Paragraph 7, and

that requirement is lacking under federal law, federal law

enforcement officers will be able to proceed more quickly than

their New Jersey counterparts.    Federal officers may choose not

                                  7
to wait for a warrant, and that will mean that, in cooperative

investigations, the seized evidence will be inadmissible in a

New Jersey prosecution.   That is a necessary and established

consequence of doing business under a privacy-protective state

constitution.   The State’s recycling of the same complaints

about that consequence does little to advance its argument that

Hunt is “unworkable in practice.”

                                II.

    The State also asserts that New Jersey is an outlier, a

fringe jurisdiction.    It argues that law enforcement can obtain

telephone billing records almost everywhere else on the

authority of a grand jury subpoena grounded in a relevancy

finding, but we require a warrant.

    In our view, that argument sets a false equivalency.       The

starting point for any nationwide comparison is not all fifty

states but those states that have departed -- like we have --

from Fourth Amendment law that holds that “a person has no

legitimate expectation of privacy in information he voluntarily

turns over to third parties.”   Smith v. Maryland, 442 U.S. 735,

743-44, 99 S. Ct. 2577, 2582, 61 L. Ed. 2d 220, 229 (1979); see

also United States v. Miller, 425 U.S. 435, 443, 96 S. Ct. 1619,

1624, 48 L. Ed. 2d 71, 79 (1976).     Only about eleven states have

done so.   See Stephen E. Henderson, Learning from All Fifty

States:    How to Apply the Fourth Amendment and Its State Analogs

                                 8
to Protect Third Party Information from Unreasonable Search, 55

Cath. U. L. Rev. 373, 376 (2006).    It is thus entirely

unsurprising that most states require only a grand jury

subpoena.   That simply mirrors the federal standard.      In those

states, there is no protectable privacy interest in telephone

billing records under either the Fourth Amendment or the state

constitution’s search-and-seizure provision; accordingly, it

should be easier for law enforcement to obtain those records.

    Once the comparison point is properly cut down, the

analysis is more balanced.   In some states, like ours, that have

rejected the third-party doctrine, and have in turn found a

protectable privacy interest in certain telephone records, a

warrant supported by probable cause is required before the

government can access such information.    See, e.g., State v.

Rothman, 779 P.2d 1, 7 (Haw. 1989) (recognizing expectation of

privacy in “telephone numbers [persons] call on their private

lines” and requiring government to obtain warrant before

“tap[ping] . . . private telephones to obtain such information,

or requir[ing] the telephone company to supply such

information”); State v. Thompson, 760 P.2d 1162, 1167 (Idaho

1988) (“Since there was no warrant based on probable cause for

the installation and use of the pen register in this case, the

information obtained by its use should have been excluded from

the determination of probable cause for the issuance of the

                                 9
wiretap orders.”); State v. Gunwall, 720 P.2d 808, 813 (Wash.

1986) (holding that Washington Constitution “prevent[s] the

defendant’s long distance home telephone records from being

obtained from the phone company, or a pen register from being

installed on her telephone connections, without a search warrant

or other appropriate legal process first being obtained”).    In

others, however, a subpoena bounded by a relevancy standard may

do the job, at least in the grand jury context.   See People v.

Mason, 989 P.2d 757, 761-62 (Colo. 1999).

    In its rush to resolve what it views as a tension in our

case law, the majority creates another one.   Presumably after

this appeal, the State will still use a communications data

warrant to install a pen register or a trap-and-trace device so

that it can track, in real time, calls made and received.

Although some courts have recognized a distinction between real-

time and historical data, we have not.   See Hunt, supra, 91 N.J.

at 344 (“The expectation of privacy in a pen register, both

subjectively and objectively, is substantially similar to that

in toll billing records.”); see also People v. Larkin, 239 Cal.

Rptr. 760, 762 (Ct. App. 1987) (“A pen register, providing

information about outgoing and incoming calls, involves the same

privacy rights as toll information in phone company records.”);

Stephen E. Henderson, Beyond the (Current) Fourth Amendment:

Protecting Third-Party Information, Third Parties, and the Rest

                               10
of Us Too, 34 Pepp. L. Rev. 975, 1016 (2007) (“[T]he acquisition

of telephone numbers dialed in real time via a pen register is

equivalent to the acquisition of those numbers from a telephone

company record.   Therefore, the constitutional restraint on

government access should be identical.    Both processes acquire

the same information, and it is no more invasive to have

information captured in real time.”).

    Even those federal courts that have avoided following Smith

and Miller third-party-doctrine principles when it comes to

location information require a warrant for such requests by law

enforcement.   See United States v. Graham, 796 F.3d 332, 345

(4th Cir. 2015) (holding that because users have a reasonable

expectation of privacy in historical cell-site information,

“[i]ts inspection by the government, therefore, requires a

warrant, unless an established exception to the warrant

requirement applies”).

    Notably, this Court’s decision in Earls, supra, did not

draw a distinction between a real-time request for cell-site

information and historical data. 214 N.J. at 588.   And such a

distinction can prove highly superficial.    For data to be

historical, it need not be far removed in time.     When a law

enforcement officer requests a cellular provider to relay a

target’s telephone records in hour-by-hour intervals, it is

technically a request for historical records.     Any delay -- no

                                11
matter how short -- can turn data into historical data.     See

State v. Perry, 776 S.E.2d 528, 535 (N.C. Ct. App. 2015)

(calling location information “historical” when “evidence

show[ed] AT&T emailed the delayed recorded information to [law

enforcement] every fifteen minutes”).

    The incongruity we see in the outcome reached by the

majority, at the State’s urging, is that, under the majority’s

new holding, to follow a suspect’s telephone activity as it

happens requires a judicial warrant based on probable cause.

But if the police want the suspect’s telephone records two or

three minutes after the call is completed, a warrant based on

probable cause is not necessary.     It is not the move from a

warrant to a judicially reviewed subpoena that is the most

troubling.   After all, a subpoena is a commonly used device to

request documents.   It is the lessening of the standard from

probable cause to relevancy.   Now a watered-down grand jury

subpoena will suffice for telephone billing records, so long as

there is judicial oversight to ensure that a relevancy standard

is met, somehow, for the particular investigation.     Because

relevancy sweeps broadly, particularly at the beginning stages

of a criminal investigation, one must ask what exactly is the

point then of an Article I, Paragraph 7 privacy interest.

Relevance governs the breadth of a grand jury’s subpoena power

anyway.   Pressler & Verniero, Current N.J. Court Rules, comment

                                12
2 on R. 1:9-2 (2015) (“With respect to grand jury

investigations, relevance continues to constitute the standard

for appropriate issuance of a subpoena duces tecum . . . .”).

    In reaching its conclusion, the majority places a good deal

of weight on this Court’s decision in State v. McAllister, 184
N.J. 17, 32-33 (2005), in which the Court recognized an Article

I, Paragraph 7 privacy interest in bank records.      That interest

was protected by only a grand jury subpoena based on a relevancy

standard.    Id. at 36.   Next in line was State v. Reid, 194 N.J.
386 (2008).    There, the Court determined that subscriber

information held by an Internet Service Provider was also

protected by the New Jersey Constitution.      Id. at 399.   Pointing

to McAllister, the Court said a grand jury subpoena was

sufficient to protect that interest.      Id. at 403-04.

    From those cases, the majority sees a need to make our

privacy law jurisprudentially consistent.      Hunt, it says, is out

of tune with the rest of our law.      To accomplish that, the

majority drops the level of protection for telephone records and

says that for those records a relevancy standard is more than

enough.     Because McAllister and Reid held a grand jury subpoena

sufficient, we should do the same here.      We disagree.

    In our view, the State benefited in McAllister from the

reality of a reduced expectation of privacy that bank records

have due to the well-known regulatory review and reporting

                                  13
requirements on transactional behavior.      31 U.S.C.A. § 5313(a)

grants the Secretary of the Treasury broad authority to

prescribe when domestic financial institutions involved in

monetary transactions must “file a report on the transaction.”

See also 31 C.F.R. § 1010.311 (“Each financial institution other

than a casino shall file a report of each deposit, withdrawal,

exchange of currency or other payment or transfer, by, through,

or to such financial institution which involves a transaction in

currency of more than $ 10,000, except as otherwise

provided[.]”).     The Treasury Secretary may, moreover, “require

any financial institution, and any director, officer, employee,

or agent of any financial institution, to report any suspicious

transaction relevant to a possible violation of law or

regulation.”     31 U.S.C.A. § 5318(g)(1); see also 31 C.F.R. §

1020.320(a)(1) (enforcing that requirement).       The Court’s lesser

concern with bank customer privacy expectations and rights was

registered by its willingness to allow subpoenas without prior

notice to the target.     McAllister, supra, 184 N.J. at 42.

    That lesser concern with privacy rights is a far cry from

the traditional respect shown to telephone records and suggests

that bank records should be regarded as the outlier case, not

Hunt or Mollica.     Reid relied on McAllister in the new world of

internet subscriber information.       Given its limited scope -- the

State concedes that a search warrant is required to gain access

                                  14
to a full internet search history -- Reid should hardly be

regarded as the “new” assessment of privacy rights historically

respected in this State.    Nothing in either McAllister or Reid

suggests that we intended to turn the entirety of our privacy

law on its head.

    It is particularly perplexing that the Court holds as it

does now, at a time when we are more dependent on our telephones

than ever before.    We are in contact all the time through cell

phones.   And the associational concerns that drove Hunt, and

were present in Earls too, are no less weighty today.     See Hunt,

supra, 91 N.J. at 351-52 (Pashman, J., concurring); Earls,

supra, 214 N.J. at 586.    Our jurisprudence now protects, through

a warrant requirement, the location of those phones but not who

we are calling or who is calling us.    The majority asserts that

it is striving for consistency in our jurisprudence as

justification for tossing aside Hunt and Mollica.    To us,

consistency is to be found in answering the question here in the

same way we have dealt with the protection of privacy interests

in telephone information in Hunt, Mollica, and Earls.     A warrant

issued on the basis of probable cause should remain the

prerequisite to access telephone billing records.    This case

should have been an unremarkable application of a consistent

line of cases addressing law enforcement access to private

telephone records.

                                 15
                               III.

    In sum, even if we are an outlier compared to those

jurisdictions that allow law enforcement access to telephone

billing records through means short of a warrant issued on

probable cause, that alone is not a reason to change our law.

This Court has been a leader in privacy rights, proudly

proclaiming that Article I, Paragraph 7 is not simply “a

procedural matter” but “a reaffirmation of the privacy rights

guaranteed to our citizens and of our duty as judges to secure

them.”   State v. Eckel, 185 N.J. 523, 540 (2006).   It did not

bother us that we were an outlier in Hunt.   And it did not

bother us that we were an outlier in Mollica.   Why then should

it bother us now?   So fixated on aligning our state

jurisprudence with the federal standard, we fear the State, and

now the majority, has sacrificed our law for the sake of that

uniformity.   We are unpersuaded that any legitimate basis for

overturning our precedent -- for that is what is happening here

no matter how the analysis is dressed up -- is present here.

    Accordingly, we respectfully dissent.




                                16